76 So. 3d 410 (2012)
Zebedee WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D11-0048.
District Court of Appeal of Florida, First District.
January 6, 2012.
Nancy A. Daniels, Public Defender; Steven L. Seliger and Glenna Joyce Reeves, Assistant Public Defender, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General, and Anne C. Conley, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
A defendant has a constitutional right to be present at a restitution hearing unless the defendant knowingly, voluntarily, and intelligently waives that right. See Knespler v. State, 72 So. 3d 299, 300 (Fla. 4th DCA 2011). In the instant case, because he was not present at the restitution hearing and because there is nothing in the record to suggest he waived his right to be present, the appellant is entitled to a new restitution hearing. See id. Accordingly, we REVERSE and REMAND with directions to the trial court to hold a new restitution hearing.
LEWIS, ROBERTS, and RAY, JJ., concur.